DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 25 January 2022 is hereby acknowledged. Claims 1-7, 10-15, and 17-23 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 25 January 2022. For this reason, the present action is non-final.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites that the plate like inorganic particles may have a content of up to 100 % by volume of the filler; however, parent claim 1 requires that the filler also comprise inorganic particles A and inorganic particles B; as such, to the extent that the claim embraces 100 % of plate like inorganic particles, claim 11 does not include all limitations on which the claim depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-7, 10, 12, 13, 15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over JP H06-152088 A (“Otsuka”) in view of US 2014/0030848 (“Ikemoto”).
	As to claim 1, 3, 12, 20, and 21, Otsuka teaches a metal base printed wiring board, having a metal foil, such as copper foil, bound to a metal plate via an insulating layer (claim 1), that is a resin layer (para. 0008). The copper foil is etched to form a circuit pattern (paras. 0012, 0013). The insulating layer between the metal plate and copper foil is formed in a plurality of layers (claim 1), such that the layer in contact with the foil, thus the circuit pattern, has a higher dielectric constant (relative permittivity) greater than the layers below that layer (claim 1) at 1 MHz (para. 0009). As such, Otsuka teaches a composite layer having one surface side in contact with a circuit pattern having a higher relative permittivity at 1 MHz than the other surface side, where the two surfaces are from differing layers with higher and lower relative permittivity as required by claim 3. The metal foil of Otsuka meets the patterned metal plate of claims 20 and 21, and the metal plate of Otsuka meets the metal base plate of claims 20 and 21, and thus this structure meets the structure of the laminated body and substrate having the electrical insulation sheet and metal plate formed on a metal base plate as required by claims 20 and 21.
	Otsuka teaches the composite layer includes fillers (para. 0008), including inorganic fillers having high heat conductivity, including alumina, boron nitride, aluminum nitride (para. 0008), but does not state the thermal conductivity or plate-like nature. However, Ikemoto teaches that boron nitride used for heat conductivity is usually in platelet form (para. 0006), and a thermal conductivity of 275 W/mK (para. 0153), and therefore the use of plate like inorganic particles of boron nitride (as required by claim 12) that are plate like and have the recited thermal conductivity, is an obvious variant of Otsuka.
Otsuka teaches the use of thermally conducting particles, which as discussed with respect to claim 1, Otsuka in view of Ikemoto teaches may be platelet boron nitride having the recited thermal 
Otsuka teaches the use of a high dielectric filler in the first layer in contact with the patterned foil, such as barium titanate, and other titanates, or mixtures thereof (para. 0009), which can qualify as fillers A and B, since no distinction is recited between fillers A and B. Otsuka teaches the lower layers, such as those in contact with the metal plate, have lower dielectric fillers such as boron nitride (para. 0008), where Ikemoto, as discussed with respect to claim 1, suggests that boron nitride are typically plate like. 
	As to claim 2, Otsuka teaches a lower (second layer) having a dielectric constant (para. 0017) of 6.8, and is presumed to be the same throughout, such that the relative permittivity at 10 % depth is approximately 6.8.  While not exemplified or preferred, Otsuka teaches simply that the dielectric constant is greater than that of the layers below (para. 0006). As such, first layers having a dielectric constant, including at a 10% depth, includes dielectric constant (relative permittivity) at 1 MHz of greater than 6.8, which includes values within the recited range of 3.5 to 9, and as such, Otsuka contemplates resin layers having first layers (thus relative permittivity at 10 % depth from the one surface) in the recited range.
	As to claim 4, Otsuka teaches that more than one layer below the layer in contact with the printed wiring boards (para. 0006). Since no structural distinction is recited between a second and third resin composition layer, it is presumed that the second resin composition layer as set forth above meets the requirement of a third resin composition layer.
As to claim 5, Otsuka teaches that the resin composition having higher dielectric constant (permittivity) is less thick than the layer having lower permittivity (para. 0012, teaching the layer bonded to foil being 30 micrometers thick, while layer bound to metal plate being 120 micrometers thick).

As to claim 7, Otsuka teaches forming the insulating layers from resins, epoxy resin, with inorganic fillers including titanates and boron nitride as discussed with respect to claim 1 (para. 0012).
As to claim 10, Otsuka does not teach the aspect ratio of inorganic particles A. However, Ikemoto teaches the utility of using platelet boron nitride in aggregated form to have thermal conductivity uniform in different directions (para. 0006), including spherical aggregates, which being spherical, would be expected to have an aspect ratio of less than 2 as required by claim 10. Moreover, since the first resin composition layer is defined only as being in contact with the circuit pattern, the first resin composition layer can be considered to include portions of the layer including boron nitride, and as such, can be considered to have inorganic particles B of boron nitride having a low aspect ratio.
As to claim 13, Otsuka does not teach plate like particles that are aggregated. However, Ikemoto teaches the utility of using platelet boron nitride in aggregated form to have thermal conductivity uniform in different directions (para. 0006), and as such aggregated particles would be an obvious variant suggested by Ikemoto.
As to claim 15, Otsuka teaches the use of boron nitride in the layer away from the circuit pattern, as discussed with respect to claim 1. However, since the first resin composition layer is defined only as being in contact with the circuit pattern, the first resin composition layer can be considered to 
As to claim 17, Otsuka teaches boron nitride as plate like inorganic particles in a layer away from the circuit pattern (para. 0009). As discussed previously, no distinction is recited between inorganic particles A, inorganic particles B, and plate like inorganic particles. Moreover, since no structural distinction is recited between a second and third resin composition layer, it is presumed that the second resin composition layer including boron nitride as set forth above meets the requirement of a third resin composition layer the first resin composition layer. Further, since the first resin composition layer is defined only as being in contact with the circuit pattern, the first resin composition layer can be considered to include portions of the layer including boron nitride, which qualify as plate like inorganic particles as shown by Ikemoto are generally platelike, and also meet the recitation of inorganic particles A and B.
As to claim 18, Otsuka teaches boron nitride as plate like inorganic particles in a layer away from the circuit pattern.  Since no structural distinction is recited between a second and third resin composition layer, it is presumed that the second resin composition layer as set forth above meets the requirement of a third resin composition layer. The second resin composition layer, furthermore, is recited only as having an other surface side, and can be considered to include a portion of the layer including the high dielectric material (para. 0008), and a portion of the layer including conductive particles (para. 0009), and thus be considered to include inorganic particles A and B, which may be met by the high dielectric fillers, for example.
	As to claim 19, Otsuka teaches layers having a layer 14 in contact with foil of 11 or 15 dielectric constant, and layer 12 in contact with metal plate of 6.8, or a difference of greater than 0.5 (para. 0017, table 1).

As to claim 23, the Office notes that claim 1 makes no distinction between inorganic particles A, inorganic particles B, and plate like inorganic particles. Moreover, since the first resin composition layer is defined only as being in contact with the circuit pattern, the first resin composition layer can be considered to include portions of the layer including conductive particles. As shown in para. 0009, the particles therein may be mixtures of various particles, including boron nitride, and Al2O3 (alumina) para. 0008, which can also be considered to be particles A and B.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H06-152088 A (“Otsuka”) in view of US 2014/0030848 (“Ikemoto”) as applied to claim 1, further as evidenced by Azo Materials, Boron Nitride (BN) – Properties and Information on Boron Nitride, https://www.azom.com/article.aspx?ArticleID=78 (2001) (“Azom I”) and US 2012/0325473 (“Bicerano”).
As to claim 11, Otsuka does not teach a volume percentage of plate like inorganic particles, but teaches the use of boron nitride as an alternative to alumina (a platelike filler, as taught by Ikemoto). While not exemplified, Otsuka teaches examples using alumina at 65 wt % in epoxy at a thickness of 120 micrometers with barium titanate in 16 wt % in epoxy at a thickness of 30 micrometers. Substituting in boron nitride (density of approximately 2.1 g/m3 according to Azom I), in this composite with barium titanate (density of 6 g/m3, see Bicerano, para. 0024), would provide a composite having approximately 98 volume percent of boron nitride, a platelike inorganic particle, as a percent of fillers. As such, providing platelike filler such as boron nitride, including in the recited amount, is an obvious modification of the composite material of Otsuka.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H06-152088 A (“Otsuka”) in view of US 2014/0030848 (“Ikemoto”) as applied to claim 9, further as evidenced by Azo Materials, Boron Nitride (BN) – Properties and Information on Boron Nitride, https://www.azom.com/article.aspx?ArticleID=78 (2001) (“Azom I”) and Azo Materials, Alumina- Aluminium Oxide – Al2O3 – A Refractory Ceramic Oxide, https://www.azom.com/article.aspx?ArticleID=52 (2001) (“Azom II”). 
The discussion of Otsuka and Ikemoto with respect to claim 1 is incorporated by reference. Otsuka does not explicitly state that other inorganic particles have higher compressive strength than the plate like inorganic particles. However, Otsuka teaches mixtures of boron nitride in combination with other fillers, including alumina (Al2O3). Moreover, it is known that alumina has a higher compressive strength than boron nitride. See Azom II, showing much higher compressive strength for alumina, than boron nitride, as shown in Azom I. Since the first resin composition layer is recited only as being in contact with the circuit pattern, the first resin composition layer can be considered to include portions of the layer including boron nitride and/or alumina, and as such, the alumina particles may be considered to be inorganic particles B. As such, it would be an obvious modification of Otsuka to use fillers, including combinations of boron nitride and alumina (which can be considered to be particles of filler B), and that particles B would have higher compressive strength.

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. Applicant argues that Otsuka only discloses carbon black as a filler near the circuit pattern is only exemplified by carbon black. However, Otsuka teaches other materials may be used in the resin composition. The Office further notes that only one of inorganic particles A, B, and the platelike inorganic particles must have the recited thermal conductivity. As such, a composition according to . 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764